In an action to recover damages for personal injuries, etc., the defendant Shipley Company, LLC, appeals from an order of the Supreme Court, Westchester County (Lefkowitz, J.), entered February 17, 2004, which denied its motion, in effect, for summary judgment dismissing the claims alleging negligence, strict products liability, and concerted action insofar as asserted against it by the plaintiff Ashley Thibault.
Ordered that the appeal from the order is dismissed as academic, without costs or disbursements, in light of our determination of the related appeal from an order of the same court *640entered March 25, 2004 (see Kardas v Union Carbide Corp., 22 AD3d 640 [2005] [decided herewith]). Florio, J.P., Crane, Mastro and Lifson, JJ., concur.